ORDER
PER CURIAM.
Defendant, Michael Box, appeals from the judgment and sentence entered after a jury found him guilty of robbery in the first degree, armed criminal action, burglary in the first degree, two counts of felony stealing without consent and exceeding the posted speed limit. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided with a memorandum for their information only setting forth the reasons for this order.
The judgment is affirmed. Rule 30.25(b).